               Case 2:20-cv-04457-ES-CLW Document 44 Filed 12/04/20 Page 1 of 3 PageID: 539
                                    DUGHI, HEWIT & DOMALEWSKI, P.C.
LOUIS JOHN DUGHI, JR.                                                                               OF COUNSEL
                                                      ATTORNEYS AT LAW
RUSSELL L. HEWIT                                                                                      WILLIAM L’E. WERTHEIMER
CRAIG A. DOMALEWSKI                                  340 NORTH AVENUE EAST                            LORI D. LEWIS
ROBERT W. DONNELLY, JR.                            CRANFORD, NEW JERSEY 07016                         JUDY L. CREELMAN
CHARLES M. RADLER, JR.                                     (908) 272-0200
MARIO C. GURRIERI                                   TELECOPIER: (908) 272-0909
MARK A. PETRASKE*                                            _______________


HERBERT KRUTTSCHNITT III                                                                            RYAN A. NOTARANGELO
SCOTT A. HALL
                                                   MOORESTOWN OFFICE CENTER
                                                                                                    YOSTINA MISHRIKY
                                                     704 EAST MAIN STREET
DARA L. SPIRO                                                                                       BENJAMIN J. FORREST
                                                             SUITE F
MARY ELIZABETH GAZI                                                                                 JEFFREY J. NIESZ
                                                     MOORESTOWN, NJ 08057
LORI CIARROCCA DUFFY                                      (856) 242-6951
CYNDEE L. ALLERT                                    TELECOPIER: (908) 272-0909
BRANDON D. MINDE**
KRISTIN M. CAPALBO                                                                                  * Certified by the Supreme Court of
JENNIFER L. YOUNG                                                                                      New Jersey as a Civil Trial Attorney
ALLISON E. HOLZMAN                                                                                  ** Certified by the Supreme Court of
RACHEL M. SCHWARTZ                                                                                   New Jersey as a Criminal Trial Attorney


    _________________


WILLIAM H. GAZI (1964-2001)
LAWRENCE WEISS (1961-2011)




                                                    December 4, 2020

               Via ECF
               The Honorable Esther Salas
               United States District Judge
               United States District Court
               District of New Jersey
               Martin Luther King Building & U.S. Courthouse
               50 Walnut Street, Room MLK 5A
               Newark, NJ 07101

                              Re:    Renbin et al. v. GSX Techedu Inc. et al.
                              Case Number: 2:20-cv-04457-ES-CLW
                              Our File No.: 17199

               Dear Judge Salas:

                               We represent Defendants Credit Suisse Securities (USA) LLC, Deutsche Bank
               Securities Inc., Barclays Capital Inc., BofA Securities, Inc., CLSA Limited, and Goldman Sachs
               (Asia) L.L.C. (together, the “Underwriter Defendants”) in the above-captioned action, and write
               on behalf of the Underwriter Defendants and Lead Plaintiff Yang Renbin (“Lead Plaintiff”)
               pursuant to this Court’s General Pretrial and Trial Procedures to respectfully propose a schedule
               for further proceedings in this action.

                                Pursuant to this Court’s Order Granting Lead Plaintiff’s Unopposed Motion for
               Extension of Time to File Amended Complaint and Move or Otherwise Respond dated October
               26, 2020, Lead Plaintiff filed an amended complaint in the above-captioned action on November
               2, 2020. The Amended Complaint, which alleges violations of the Securities Act of 1933 and the
               Securities Exchange Act of 1934, named the Underwriter Defendants as parties to this action for
               the first time. Per the Court’s October 26, 2020 Order, Defendant GSX Techedu, Inc. must respond
               to the Amended Complaint on or before December 17, 2020. The Underwriter Defendants’
Case 2:20-cv-04457-ES-CLW Document 44 Filed 12/04/20 Page 2 of 3 PageID: 540


                             DUGHI, HEWIT & DOMALEWSKI, P.C.


The Honorable Esther Salas
Re: Renbin et al. v. GSX Techedu Inc. et al.
Case Number: 2:20-cv-04457-ES-CLW
Page 2


responses, which are not covered by the October 26, 2020 Order, are currently due within 21 days
of the date on which each Underwriter Defendant was served, with responses due as early as
December 7, 2020, and as late as December 11, 2020.

                We have conferred with counsel for Lead Plaintiff, who joins us in respectfully
requesting that the Court enter a revised Scheduling Order extending the Underwriter Defendants’
time to respond to the Amended Complaint, and Lead Plaintiff’s time to oppose any motion to
dismiss, as follows:

   •   Underwriter Defendants’ answer, motion to dismiss, or other response to the Amended
       Complaint shall be due on or before January 15, 2021;

   •   Lead Plaintiff’s opposition to Underwriter Defendants’ motion to dismiss shall be due on
       or before March 16, 2021; and

   •   Underwriter Defendants’ reply in further support of their motion to dismiss shall be due on
       or before April 16, 2021.

               This is the Underwriter Defendants’ first request for an adjournment.

                If the Underwriter Defendants’ and Lead Plaintiff’s request meets with the Court’s
approval, we respectfully request that Your Honor sign the below form of endorsement and have
it entered on the docket.

               We are available to discuss the above at Your Honor’s convenience.


                                               Respectfully submitted,
                                               DUGHI, HEWIT & DOMALEWSKI

                                               s// Craig A. Domalewski

                                               Craig A. Domalewski
                                               cdomalewski@dughihewit.com


cc: All Counsel of Record via ECF
Case 2:20-cv-04457-ES-CLW Document 44 Filed 12/04/20 Page 3 of 3 PageID: 541


                                   DUGHI, HEWIT & DOMALEWSKI, P.C.


The Honorable Esther Salas
Re: Renbin et al. v. GSX Techedu Inc. et al.
Case Number: 2:20-cv-04457-ES-CLW
Page 3


                                             SO ORDERED on this ___ day of December 2020



                                             Hon. ESTHER SALAS U.S.D.J.




G:\17199\Req for Ext\17199-COR-SAH-JUDGE SALAS-REQ FOR EXT-Final-12-4-2020.docx
